Citation Nr: 1243986	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-32 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied an application to reopen a claim for entitlement to service connection for tinnitus.

Historically, the Veteran filed a claim for entitlement to service connection for tinnitus in December 2004.  In a May 2005 rating decision, the RO denied the Veteran's claim; the Veteran was notified of the decision in a letter sent that month.

In a January 2008 written submission, the Veteran indicated that he filed a notice of disagreement to the May 2005 rating decision.  A review of the record indicates that a notice of disagreement, timely or otherwise, is not of record.  In his February 2008 claim, the Veteran filed an application to reopen his claim for service connection for tinnitus.  Accordingly, the Board finds that the Veteran did not appeal the May 2005 determination, and it became final.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims.

The Veteran contends that his tinnitus began in service and has gradually become more severe over time, to include as a result of his service in the Republic of Vietnam and as an artillery training unit instructor.  The May 2005 rating decision denied the Veteran's claim, in part, due to lack of evidence of the Veteran's assignment in Vietnam and also due to the Veteran's service treatment records (STRs) being silent for complaints of tinnitus.

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous denial and evidence submitted thereafter.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims processing system (Virtual VA) electronic file associated with the Veteran's claims.  A review of both files reveals that the Veteran's STRs were reviewed by the RO in relation to the current issues on appeal.  In addition, the Virtual VA electronic file shows that both the Veteran's STRs and service personnel records (SPRs) were reviewed by the RO for a separate claim not before the Board, adjudicated in March 2011.

In light of the above, it appears that the RO is in possession of the Veteran's service records; neither set of records is associated with the claims file currently before the Board.  The Board finds that these records - at a minimum, the service treatment records - should be associated with the claims file prior to the Board's adjudication of the issues on appeal, so the Board has a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain the Veteran's service treatment records and service personnel records and associate them with the paper claims file.

2.  Then, readjudicate the application to reopen the claim for entitlement to service connection for tinnitus.

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

